IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DEPARTMENT OF REVENUE,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5154

CHRISTOPHER ARNDT and
HEATHER CALLAHAN,

     Appellees.
_____________________________/

Opinion filed September 7, 2016.

An appeal from the Division of Administrative Hearings.
Robert E. Meale, Judge.

Pamela Jo Bondi, Attorney General, Toni C. Bernstein, Senior Assistant Attorney
General, Tallahassee, for Appellant.

Christopher Arndt, pro se, Appellee.




PER CURIAM.

      REVERSED. Dep’t of Revenue v. Reyes, 181 So. 3d 1270 (Fla. 1st DCA

2015).

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.